Citation Nr: 1617972	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-40 8410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claims file is with the RO in Cleveland, Ohio.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2014.  A transcript of the hearing has been associated with the Veteran's claims file. 

In October 2014, the Board remanded the claim for further development.  

The issue of entitlement to pension benefits has been raised by the record in a March 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that additional evidence was added to the claims file following the most recent supplemental statement of the case which is dated in January 2015.  This evidence includes lay statements from the Veteran and his sister, and medical records of VA and private psychiatric treatment between June 2015 and July 2015.  A waiver of initial RO review was not submitted and therefore, the RO must consider this evidence in the first instance.  38 C.F.R. § 20.1304(c). 

Further, information contained in this evidence indicates that there are additional treatment records that have not yet been associated with the record.  Specifically, a June 2015 letter indicates that the Veteran was admitted to a private residential facility (Stellar Marris, Inc.) in June 2015 for psychiatric treatment (with a scheduled discharge date in November 2015).  While more recent correspondence in the claims file reflects that the Veteran was incarcerated in September 2015, there may be pertinent treatment records available from the Marris facility prior to his incarceration.  On Remand, records from this facility should be associated with the claims file.

In addition, the Veteran appears to have been admitted to the Cleveland VA Medical Center (VAMC) for emergent in-patient psychiatric care in June 2015.  Records from this period of treatment are not currently associated with the claims file and should be associated with the file on remand.

Finally, the Board notes that an addendum opinion is needed with respect to the VA examiner's opinion provided in November 2014.  

The VA examiner determined that the Veteran does not currently have a clinical diagnosis of depression.  Nonetheless, the VA medical record reflects diagnoses of major depressive disorder and depression, not otherwise specified (NOS) during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321(2007)(The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  

The Veteran currently asserts that he has a psychiatric disorder as a result of traumatic events in service while serving as a medical service specialist.  These reportedly include observing the death of a 12 year old boy in transit, seeing an agitated patient pull out his colostomy bag, and seeing a female patient die after her carotid artery was severed during surgery.  In addition, a service treatment record dated in November 1973 shows a notation of "insomnia secondary to anxiety."  

Given the diagnoses of depression in the post-service clinical records, the in-service notation of insomnia and anxiety, and the reported stressful in-service events - an addendum opinion is needed with respect to whether the diagnoses of major depressive disorder and depression, NOS (rendered by other medical providers during the pendency of the appeal) are related to service even if such disorders have since resolved.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records from VA and any other relevant treatment providers reported by the Veteran, to specifically include records from Stellar Marris, Inc. dated since June 2015 and in-patient psychiatric records from Cleveland VAMC dated in June 2015.  

2.  After obtaining any additional evidence, return the claims file and a copy of this remand to the November 2014 VA examiner for preparation of an addendum opinion.  If that examiner is not available, another qualified examiner should provide the opinion. 

a) Based on review of the claims file, the Veteran's medical history, and generally accepted medical principles, the examiner is to provide an opinion as to whether it is at least as likely as not that the diagnoses of major depressive disorder and depression, NOS had onset during service or are otherwise related to service, to include the asserted events involving a male patient who pulled out his colostomy bag; the death of a 12 year old boy in his care, and the eventual death of a young lady whose carotid artery had been severed during surgery even if such disorders have now resolved.

b) The examiner is also asked to determine whether the notation of anxiety in November 1973 during service was a diagnosis of a clinical disorder as opposed to mere anxiety symptoms.

All opinions provided must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If the examiner determines that the prior diagnoses of major depressive disorder and depression, NOS were invalid, then he must thoroughly explain the rationale for such a conclusion.  

If it is not possible to provide the requested opinions without resort to speculation, the examiner must state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner must identify the relevant tests, specialist opinion, or other information needed to provide the requested opinion. 

3.  After ensuring any other necessary development has been completed, readjudicate claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






